COMBS, Justice,
dissenting.
I respectfully dissent from the majority opinion and would affirm the Court of Appeals.
All four of the prior convictions underlying the PFO phase of this case occurred in the state of North Carolina. KRS 422.040 should govern this situation. The pertinent portion of that statute is as follows:
The records and judicial proceedings of any court of any state, attested by the clerk thereof in due form, with the seal of the court annexed if there be a seal, and certified by the judge, chief justice, or presiding magistrate of the court, shall have the same faith and credit given to them in this state as they would have at the place from which the records come.
This law conforms to the full faith and credit requirement of our federal constitution, and the acts of Congress enacted pursuant thereto. Our Civil Rule 44.01 and our Criminal Rule 9.44(1) contain similar provisions. Under our statutes, a certified copy of a court record constitutes prima facie evidence of the facts stated in that record. If the dictum in Jackson v. Commonwealth (ante at 690) eliminates the necessity of proving these records as set forth in our statutes and rules, one must wonder: why in the world did the General Assembly, the civil rules committee, the criminal rules committee, and this Court go to all the trouble of adopting them? It should be remembered that the people gave this Court rule-making powers under our present constitution. Section 116 empowers this Court to promulgate rules of practice and procedure before the courts of justice. This being the case our rules become an adjunct to our constitution and should be binding.
I am aware that under CR 44.03 and RCr 9.44(3) the rules do not prevent the proof of official records by “any other method authorized by law.” I am not aware, however, of any law authorizing the method employed in this case. Quite to the contrary, the time-honored “best evidence rule” would make inadmissible the testimony upon which this PFO conviction was based. Neither the Jackson decision, nor any other before today’s, has abrogated the best evidence requirement. I defend the rule not because it is old, but because it is wise and just. Why substitute second-hand testimony as to the contents of a document for the immensely more reliable evidence provided by the document itself?
The opinion written by the late learned Judge West of the Court of Appeals answers all of the questions presented in this case, thoroughly and accurately. The following is a portion of that opinion:
“Appellant raises three (3) allegations of error, none of which were properly preserved for review by objections pursuant to RCr. 9.22. We also note that there was no motion for directed verdict at the close of the sentencing phase. There is a fourth claim that the cumulative effect of all these alleged errors require reversal. We agree and reverse the Persistent Felony Offender portion of the judgment.
*693“All of the complaints arise from the Persistent Felony Offender phase of the proceedings. The indictment charged Mix-on with four (4) prior felony convictions, all of which occurred in North Carolina. Proof of these convictions was presented through the oral testimony of a clerk of the McCracken Circuit Court. The North Carolina records were not offered into evidence, nor authenticated or certified in any manner. In fact, the record reveals that the jury received no evidence, other than the oral testimony of a clerk, which would prove the prior felony convictions, appellant’s age at the time of the commission of the crimes, or that he was discharged from or had completed sentence on any of the prior felonies within five (5) years of the current assault.
“It is clear that the Commonwealth has the burden of proving every element of the charge. Adams v. Commonwealth, Ky., 551 S.W.2d 561 (1977). There are numerous cases which discuss the sufficiency of the Commonwealth’s proof on those essential elements of the PFO charge. Hon v. Commonwealth, Ky., 670 S.W.2d 851 (1984); Commonwealth v. Liuzzi, Ky., 685 S.W.2d 556 (1985); Hayes v. Commonwealth, Ky., 698 S.W.2d 827 (1985). The more recent cases point out that the Commonwealth need not offer testimony subtracting one date from the other in order to prove age at the time of the offense. Liuz-zi, supra, at 557. Nonetheless, there is a need for direct evidence of the date of the commission of the prior offenses as well as proof of the offender’s date of birth. Hayes, supra, at 832.
“The Commonwealth argues that there is no statutory requirement that the judgments themselves be entered into the record when proving the prior conviction, and with this statement, we must agree. Jackson v. Commonwealth, Ky., 703 S.W.2d 883 (1986). Nevertheless, we have reviewed numerous cases which concern the issue of proof of the prior felony convictions and have found none where the PFO conviction was upheld in the absence of some official record or judgment.
“In Hayes, supra, the judgment was reversed because there was ‘no indication in the record from either the testimony during the PFO trial or the transcript of the official stenographer, which lists the exhibits filed as evidence, that any evidence, indictments or otherwise, was ever introduced before the jury showing date of the commission of the offenses.’ Id. at 831. In Callison v. Commonwealth, Ky.App., 706 S.W.2d 434 (1986), we held that probation and parole records may not be used to prove prior felony convictions under KRS 532.080. Earlier cases, arising under the former habitual criminal act, KRS 531.090, required authenticated records of foreign jurisdictions to show previous convictions. Hardin v. Commonwealth, Ky., 428 S.W.2d 224 (1968); CR 44.01. In the case at bar, we are unable to determine whether there were proper records available or whether the clerk was simply testifying from ‘a statement of charges’ prepared by the prosecution. At any rate, we believe that only a duly authenticated or certified record of a judgment and conviction can be used to prove the fact of a prior conviction. If the statute does not impose that simple requirement, the case law certainly implies it. See, e.g., Commonwealth v. Gadd, Ky., 665 S.W.2d 915, 917 (1984); Hayes, supra; and, Jackson, supra, at 885.
“The question then becomes whether this Court is prevented from reviewing the error because of trial counsel’s failure to raise or preserve the issue for appeal. RCr. 10.26 permits this Court, on appeal, to consider a substantial or palpable error even though it is not properly preserved for review. The test for determining if an error is palpable, under this rule, is whether it is substantive and obvious or otherwise seriously affects the fairness, integrity, or public reputation of the judicial proceeding. Jackson v. Commonwealth, Ky. App., 717 S.W.2d 511 (1986); US. v. Indiviglio, 352 F.2d 276 (2nd Cir.1965). If the reviewing court finds that substantial rights of a party have been affected and manifest injustice has resulted, it may use its extraordinary power to reverse the conviction. Stone v. Commonwealth, Ky., 456 S.W.2d 43 (1970).
“It is difficult to conceive of a situation more detrimental to a defendant’s substantial rights than where the Commonwealth simply fails in its burden to prove the basic *694elements of the charges against him [and yet conviction follows]. In the case at bar, the evidence was woefully inadequate on all of the elements of the PFO offense. While some of the errors standing alone might be insufficient for reversal (particularly where, as here, they are unpreserved), the cumulative effect of the errors requires reversal of the PFO conviction. Pennington v. Commonwealth, Ky.App., 577 S.W.2d 19 (1978).”
Justice under law was one of the primary goals of our founding fathers. Due process and fair trials were obviously intended to accomplish that goal. On whose shoulders does this burden rest? On the shoulders of the sovereign, or on defense counsel? I think it’s quite obvious that there is a constitutional obligation placed upon the state to protect the people.
A judge looking at a constitutional decision may have compulsions to revere past history and accept what was once written. But he remembers above all else that it is the constitution which he swore to support and defend, not the gloss which his predecessors may have put on it.
Douglas, “Stare Decisis,” 49 Columbia L.Rev. 735, 736 (1949).